DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 01/26/22 and 10/02/18.
Election
2)	Acknowledgment is made of Applicants’ election filed 01/26/22 in response to the restriction and the species election requirement mailed 12/09/21. Applicants have elected, without traverse, invention I, and the CRM197 species. 
Status of Claims
3)	Claims 3 and 6-8 have been amended via the amendment filed 10/02/18.
	New claims 9-14 have been added via the amendment filed 10/02/18.
	Claims 1-5, 7, 9-11 and 13 have been amended via the amendment filed 01/26/22.
Claims 1-14 are pending.
Claims 2 and 8-14 are withdrawn from consideration as being directed to a non-elected invention or species. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
The examination has been extended to the tetanus toxoid carrier protein species.
Claims 1 and 3-7 are examined on the merits. 
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 10/02/2018. The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 10/02/18. 	
Priority
6)	The instant AIA  application, filed 10/02/18, is the national stage 371 application of PCT/US2017/051534 filed 03/16/2017, which claims priority to the European application 16020113 filed 04/05/2016. A certified copy of the European priority application is of record.
Objection(s) to Specification
7)	The instant specification is objected to for the following reason(s):
	The use of trademark recitation(s) has been noted in the instant specification.  For example, see pages 40 and 41 for ‘Tween 20’. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term.  See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Rejection(s) under 35 U.S.C § 103
8)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
9)	Claims 1 and 3-7 are rejected under 35 U.S.C § 103 as being unpatentable over Zou et al. (In: The Molecular Immunology of Complex Carbohydrates -2, (Ed) Wu AM. Kluwer Academic/Plenum Publishers, pages 473-484, 2001) (Zou et al., 2001) in view of Contorni et al. (US 20150224185 A1).
	Zou et al. (2001) taught an immunogenic conjugate comprising tetanus toxoid carrier protein conjugated to depolymerized synthetic GBS serotype III capsular oligosaccharides having 4 or 3 repeating units (4RU or 3RU), or a conjugate comprising HSA carrier protein conjugated to synthetic GBS serotype III capsular oligosaccharides having 7 repeating units (7RU). The oligomer-TT conjugate compositions were used in immunization along with the MPL adjuvant, which are expected in the art to necessarily contain a pharmaceutically acceptable carrier such as saline, PBS or water. While the GBS III 3RU-TT conjugate induced antisera that provided killing of GBSIII bacteria, the GBS III 4RU-TT conjugate containing the optimized conformational helical epitope of GBSIII capsular polysaccharide induced antisera that showed killing of GBSIII comparable to the killing of GBSIII shown by antisera raised by native GBSIII-TT. Zou et al. (2001) taught that protective epitope optimization mainly takes place between chain length 2RU and 7RU. See pages 482, 476, 474 and 479, Summary, and Figures 9, 4 and 1. 
	Zou et al. (2001) do not appear to state that their conjugate comprised 2-9 GBS III capsular oligosaccharides in their conjugate.
	However, having GBS III capsular oligosaccharides falling in the range of 2-9 per carrier protein was routine and conventional in the art of GBSIII conjugates at the time of the invention. For instance, Contorni et al. expressly taught having a saccharide:protein ratio (w/w) with excess saccharide in GBS capsular conjugates. Contorni et al. specifically taught to have a saccharide:carrier protein ratio of 3:1, or particularly 2:1 when GBS serotype III capsular oligosaccharides are conjugated to a carrier protein. Contorni et al. further taught the advantageous use of the CRM197 carrier protein in said conjugates. See 4th sentence of sections [0043] and section [0038]; and the last part of claims 12 and 2, and claim 13. 
	Given the routine and conventional practice of having GBS III capsular oligosaccharides in the art of GBSIII conjugates, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to have three or two oligosaccharides per TT carrier protein in Zou’s (2001) GBS III 4RU-TT or GBS III 3RU-TT conjugate to produce the instant invention. Given the express teachings of Contorni et al. to have a GBSIII saccharide:protein ratio of 3:1 or 2:1, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing a more immunogenic GBS III oligosaccharides-TT conjugate containing optimized conformational helical epitopes of GBSIII capsular polysaccharide in order to induce antibodies or antisera having better capacity to kill GBSIII pathogens upon immunization therewith.  
 	Claims 1 and 3-7 are prima facie obvious over the prior art of record.
Relevant Art
10)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
		Zou et al. (J. Immunol. 163: 820-825, 1999) taught a glycoconjugate comprising HSA carrier protein conjugated to oligosaccharides synthetically derived from Group B Streptococcal polysaccharide III (GBSPIII), wherein each oligosaccharide has 2, 3, 4-5, or 6-7 repeating units (RU). Said conjugates comprised 11.2%, 10.0%, 10.2% and 10.4% of the carbohydrate. See entire reference including Table I; Figures 1 and 2; and pages 821 and 822.
		Having 4, 5, 6, 7, 8 or 9 oligosaccharide molecules per molecule of protein in a conjugate, or having an average of 2-4, 4-6, 3-8, or 5-6 oligosaccharide molecules per molecule of glycoprotein was routine and conventional in the art at the time of the invention. For example, see section [0151] of Avila et al. (US 20150175643 A1).  
	Having excess of saccharide and a saccharide:protein ratio (w/w) of 5:1, 4:1, 3:1 and 2:1 in a S. agalactiae (GBS III) capsular saccharide conjugate was routine and conventional in the art at the time of the invention. For example, see at least section [0030] of Berti et al. (US 20170246285 A1 filed 02/01/2005).
Conclusion
11)	No claims are allowed.
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022